Opinion by
Mr. Justice Brown,
The court below, in its sixth finding of fact, found that “The stipulations contained in the letter of Oct. 6, 1906, relative to the removal of the turn-out on Schuylkill Avenue the fare limit and the fare itself, were carried out, the United Traction Co. accepting all over the city for a single fare 5 cents in cash or one of 6 tickets sold in strips for 25 cents.” This, to say the least, is misleading. The bill avers and the answer admits that for years prior to the date of the filing of the bill the rate of fare charged by the United Traction Company for a continuous passage, with transfers at various intersections of its railways, had been five cents, or, at the option and request of passengers, six tickets, each constituting one fare, were sold for twenty-five cents, and each of said tickets was good for a ride upon any of the cars of the company at any time and was ac*307cepted in the same manner and to the same effect as if a cash fare of five cents had been paid. What the company did after the letter of October 6, 1906, from Walter A. Rigg, and the approval of the ordinance permitting the connection of the Front & Fifth Street Railway Company’s track with the Schuylkill avenue line, was merely a continuance of what it had done of its own motion for a long time prior thereto, and, not having been required by any law, ordinance, contract or agreement with the city to introduce a strip system, or to continue it, the company’s right was to discontinue it at any time prior to the approval of the ordinance which, in the opinion of the learned chancellor below, has imposed upon the company the duty of selling to all passengers on its cars in the city of Reading, six tickets for twenty-five cents, each ticket constituting one fare and good on any of its lines. The question before us is not whether, under the ordinance, the United Traction Company ought to be compelled to sell six tickets for twenty-five cents, good over the Schuylkill avenue or Front and Fifth street railway fine. The bill was not filed for the purpose of having that question determined. Its prayers are that the United Traction Company be required to continue to sell six tickets, each constituting one fare, for twenty-five cents to passengers on the cars operated by it; that the discontinuance of the sale of said tickets be decreed to be in violation of the ordinance of December 8, 1906; and that the letter of October 6, 1906, from Walter A. Rigg, be decreed an obligation on the part of the United Traction Company to sell six tickets for twenty-five cents, each constituting one fare for a passenger over any one of the lines controlled by the said company and to be good on any car on any one of its lines in the city of Reading.
Even assuming that Rigg was authorized to act for the United Traction Company, or, if not authorized to act for it, that it subsequently ratified what he did, what was done by him that committed the company to an agreement to continue for all time to sell six tickets for twenty-five *308cents, each, good for a single fare over any one of the lines operated by it? His letter to the chairman of the railways committee of councils related solely to the proposed change in the operation of but two of the lines leased by the traction company. They were the Schuylkill avenue and the Front and Fifth street lines. Not another line operated by the company was mentioned in the letter or referred to in the interviews between Rigg and the chairman of the railways committee. And what is said in the letter? Simply that “there would be no increase in fare.” Nothing is said about a sale of six tickets for twenty-five cents. The fare not to be increased was to carry a passenger from any part of the city to any point on Schuylkill avenue or around the loop to Front and Buttonwood streets, or from Schuylkill avenue and Buttonwood street and points'beyond around the loop to any part of the city. Two months after the letter was written the ordinance was approved, the second section of which provides that the rate of fare shall not exceed five cents for a single fare, or six tickets for twenty-five cents. Though this ordinance' granted to the Front & Fifth Street Railway Company the privilege of connecting with the Schuylkill avenue line and was formally accepted by the railway company, the learned court below correctly held that the United Traction Company was bound by its provisions. But as there was nothing in Rigg’s letter to indicate that when he wrote it he had in his mind all of the lines operated by the traction company, so there is nothing in the ordinance to indicate that the sale of six tickets for twenty-five cents, good over all of its lines, was to be continued by the United Traction Company; and one of its valuable rights is not to be taken from it by any process of reasoning to show that, under the circumstances, it had impliedly agreed to surrender such right. If the city of Reading had intended, as a condition of the passage of the ordinance of December 8, 1906, that the United Traction Company should continue permanently the sale of six tickets for twenty-five cents, good over all of its lines, such a provision could have been ex*309pressly written into the ordinance, and the acceptance of it by the Front & Fifth Street Railway Company, followed by the United Traction Company’s exercise of the privilege granted by it, would commit that company to its provisions; but this is not the situation. Nothing in the letter nor in the ordinance can be construed into an agreement by the United Traction Company to continue the general sale of strip tickets, and its right was, and the right of the Reading Transit Company, its successor, is, to charge a fare of five cents for every passenger riding on its lines, except as it may be committed by the ordinance of December 8, 1906, to continue to sell six tickets for twenty-five cents, good to or from points on the Schuylkill avenue and Front and Fifth street railway lines. That question, however, is not to be passed upon until it is properly raised.
The decree of the court below is reversed and the bill dismissed at the cost of the appellee.